Citation Nr: 1623796	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-43 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chest disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active military duty from July 1988, to July 1992, to include service in Southwest Asia Theater.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2012, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

In November 2012 and June 2015, this issue was remanded for additional development, to include VA examinations and opinions.

The issue of service connection for a stomach disorder was also before the Board and remanded in June 2015.  In an October 2015 rating decision, service connection was granted for a stomach disorder.  As such, this issue is no longer before the Board.

This appeal is now processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's chest disorder has been attributed to a known clinical diagnosis, costochondritis, and is unrelated to service.


CONCLUSIONS OF LAW

1.  The Veteran's chest disorder symptoms do not result from an undiagnosed illness or medically unexplained chronic multisymptom illness but from costochondritis.  38 U.S.C.A. §§ 1110, 1117, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317.

2.  Costochondritis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to notify and assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2016).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id. 

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome (IBS)) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R.§ 3.317(b).

The Board notes that, effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and IBS are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses. 

Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are "medically unexplained chronic multisymptom illnesses" as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).  The Persian Gulf War period runs from August 2, 1990, to a date not yet determined.  38 U.S.C.A. § 101(33).

In his October 2009 substantive appeal, the Veteran reported that his current chest pain was as a result of serving in the Persian Gulf.  He indicated that he had been experiencing the problems since returning from the Gulf.  The service treatment records contain no evidence of any chronic condition which would account for chest pain or shortness of breath.  On June 1992 separation examination, the Veteran voiced no complaints with regards to chest pain or shortness of breath; and clinical evaluation of the chest and lungs was normal.

An August 2004 VA treatment record documents the Veteran's complaint of chest pain for the past 2 weeks.  The Veteran described the pain as sharp, burning, mid-sternum, and not relieved by any medication.  Physical examination revealed chest pain, however heart examination was normal.  Further, the Veteran denied any shortness of breath, dyspnea on exertion, cough, hemoptysis or orthopnea; and there was no pain upon deep inspiration.  Costochondritis was diagnosed.  
An August 2005 VA treatment record documents the Veteran's report of chest pain.  The Veteran indicated that he has experienced chest pain since his service in the military.  The examiner noted that all tests were returned as normal; and that the chest pain could be anxiety related.

The Veteran testified during the April 2012 Board hearing that he was given Albuterol for his chest pain and shortness of breath, although the medics did not note any such treatment as he was on the frontline.

During a December 2012 VA examination, the Veteran reported that costochondritis began in the military.  He indicated that his chest began tightening up.  The Veteran stated that he occasionally feels like pressure on the chest.  He currently reported pain was at the sternum and to the left of the sternum.  The Veteran reported that he does not consistently take medication for the pain.  No opinion regarding the Veteran's disability was rendered.

In March 2013, the Veteran underwent a VA examination and reiterated his contentions.  He specifically reported that, during his service in the Gulf, he started to experience tightening in his chest.  The examiner who performed the examination, stated that, in regard to the Veteran's claimed chest pain, there was no objective evidence or pathology for a current confirmed diagnosis.  

During the September 2015 VA examination, the Veteran reported that the symptoms started during his deployment.  He indicated that he was given an Albuterol inhaler for his shortness of breath and chest pain.  The Veteran described his current problem as a tightening in the chest.  He denied any current treatment for his chest disorder.  Physical examination revealed minimal chest wall tenderness with deep palpation along sternal borders.  There was no crepitus or deformity.  Imaging studies revealed the thorax was normal, trachea and mainstem bronchi was negative, airways and lungs was negative, cardiomediastinal structures was negative, pleura was negative, and musculoskeletal/chest wall was negative.  Pulmonary function testing was normal.  The Veteran reported that the pain in his chest affected his sleeping and lifting.  

After a complete review of the file and a thorough examination of the Veteran, the examiner found that the Veteran's chest discomfort was attributed to costochondritis; and that such less likely than not had its onset during any period of the Veteran's active duty service or is otherwise related to such service.  The examiner essentially reasoned that the while the Veteran was on active duty, he was seen for complaints of costochondritis.  He indicated that while the Veteran reported being treated for an albuterol inhaler while deployed; an albuterol inhaler is a bronchodilator that relaxes muscles in the airways and increases flow to the lungs.  The examiner noted that costochondritis is an inflammation of the cartilage that connects a rib to the breastbone (sternum) and albuterol would not be used to treat costochondritis.  Finally the examiner noted that the Veteran's lungs and chest were normal during the separation examination.  The examiner stated that given the frequency of the Veteran's costochondritis, it is not likely the costochondritis was related to his military service.

Entitlement to service connection for a chest disorder is not warranted as due to undiagnosed illness, because the symptoms have been attributed to a known clinical diagnosis, costochondritis.  Notably, an August 2005 VA provider suggests that the Veteran's chest disorder is anxiety related.  The Board observes that the Veteran is service-connected for posttraumatic stress disorder (PTSD).  Thus, again, entitlement to service connection for a chest disorder is not warranted under the Persian Gulf statute and regulation because the symptoms have been attributed to a known clinical diagnosis, PTSD/anxiety for which the Veteran is already in receipt of service connection.

Moreover, the September 2015 examiner's opinion that costochondritis is not related to service is entitled to significant probative weight because he explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez, v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning)..  The Veteran was seen during service for several ailments; however, there were no chest or respiratory symptoms in service and examination of the chest and lungs was normal on the June 1992 separation examination.

With regard to lay statements as to this and other etiological issues, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the statements and testimony of the Veteran as to the etiology of his symptoms and whether they are due to an undiagnosed illness or service relate to internal medical processes which extend beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that the Veteran is competent to opine on these issues, the Board finds the probative value of the specific, reasoned opinion of the trained health care professional, in particular that of the September 2015 VA examiner, to be of greater probative weight than the more general lay assertions.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a chest disorder.  The benefit of the doubt doctrine is therefore not applicable to this claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a chest disorder, to include as due to an undiagnosed illness is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


